Title: To George Washington from Robert Stewart, 2 March 1763
From: Stewart, Robert
To: Washington, George



My Dear Colo.
New York March 2d 1763

On the 18th of Janry I did myself the pleasure to write you a long Letter from hence, which by Post I sent under Cover to Mr Ramsay at Alexandria, and which I hope has long since got to hand, In that I inform’d you of the Plann I had form’d for my Promotion, the encouragement I met with and the high probability there was of Success; for sometime thereafter my affairs under the auspices of Genl Monckton wore a very promising aspect, and the different Steps previously necessary and leading to the commencement of my Operations were by his good Offices so far effected that I would have been ready to have embark’d with the first Packet when the dire accots of the Cessation Thunder’d on my disconcerted Mind and at once annihilated

my Plann and Blasted my well grounded hopes, an event the more alarming to me as at that Juncture it was so unexpected that the most sagacious here made no doubt of our Serving at least another Campaign, which would have done for me, But as dispondency can be of no Service and is often the mark of a weak mind, I would be willing like the drowning man to exert the remains of my enfeebled Strength in strugling against the stream of adversity and as I foresaw the impossibility of getting any thing done for me here I persever’d in the resolution I had taken of going home where I am told I shall have a much better chance to Purchass a Compy or if that should fail a Civil Employment, But my leave of absence has for various assign’d reasons been put off from Time to Time tho’ that Genl M[onckto]n applied in person no less than three different Times—By my long detention here (where I am Subjected to an inevitable Expence I can very ill bear) I have not only lost perhaps the best oppy for applying at home but lost an oppy of embarking in a Commercial Scheme which my Mercantile Friends had a considerable Time ago concerted, and which I was either to have enter’d on or declin’d by the 1st of last Febry You may perhaps think I ought to have Sold out or Resign’d—the 1st impossible as none will Buy in the Americans till their Fate is knowen and as to the 2d when you consider that what I expect for my Lieuty must constitute a very considerable part of the Pittance I have to depend on, Im perswaded you will think that a measure repugnant to Prudence, so that I am oblig’d to make a Virtue of a necessity & wait with Patience—I am assur’d that the next Packet (which is daily expected[)] will bring Orders for the arrangement of the Troops &Ca & that I then will most certainly go home, where I will too probably stand in great need of that aid which you have often been Pleas’d to offer with that Polite candour and sincere warmth peculiar to genuine Freindship, which I with the less difficulty prevail upon myself to use as all Danger of Death (except in the common way) is now over & consequently yeilds me a much fairer Prospect of reimbursing you than I had in the war—But as I am not certain that I shall have occasion for it the Favour I would now Beg is that you would be so good as to give me a Letter of Credit upon your Correspondent in London for Four Hundred Pounds Sterling in case I should want it, You may probably be surpris’d at my

now applying for more than I did 3 years ago, to remove which, I will only inform you that Capt. Wood one of Genl Mn’s aid de Camps who arriv’d from London a few Days ago says that the Price of Compys rose £500 before he came away and this you may absolutely rely on, that I will take up as little as I can upon your Letter & that no Expedient consistent with honr will [be] left unessay’d to Pay you as soon as possible, But as all human affairs are precarious I would likewise beg that the Sum I may Draw upon you for may be so enter’d in your Books that in the Event of your Death (which I pray Heaven may long prevent) your Heirs would not have it in their Power to distress me, One Copy of the Letter of Credit to be sent by first Ship from Virginia under Cover to me Directed agreeable to my last or to the Care of Messrs Richard Oswald & Compy Merchts in London, another Copy under Cover to me here and to be forwarded by Mr Beverly Robinson, by first Packet—I will not attempt to Trouble you with appologizing for this freedom as I so perfectly know your Sentiments for which I hope Heaven will reward you & enable me to prove worthy of it.
I am perswaded it will give you pleasure to know that your old Acqua[intan]ce Governor Morris is appointed Govr of No. Carolina—It is conjectur’d here that the Commander In Chief will visit Virginia this Spring Not a word of News here—I hope to have the extreme pleasure of hearing from you before I’m long in London—I beg my most obliging & Respectfull Complemts to your Lady & Family & ever am with Superlative Regard My Dear Sir Your Most Affecte & mo: Obliged hble Servt

Robert Stewart

